Citation Nr: 1425410	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-01 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 70 percent for depressive disorder that includes symptoms of anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to September 1999.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

He was scheduled to have a hearing before a Veterans Law Judge (VLJ) of the Board in September 2009.  He canceled his request for that hearing, however, and he has not since asked for it to be rescheduled.

The Board remanded this claim in September 2011 for additional development that was to include having him reexamined to reassess the severity of this 
service-connected disability.  But he failed to report for the evaluation and did not provide any good-cause explanation or other justification for his absence.  So the Board is summarily denying his claim for a higher rating for this disability.


FINDINGS OF FACT

The Veteran, without good cause, failed to report for his VA examination that was scheduled following and as a result of remanding this increased-rating claim.  The examination was needed to reassess the severity of this service-connected disability.


CONCLUSION OF LAW

His failure to report for that VA compensation examination, without good cause, is reason to summarily deny his claim for a higher (increased) rating for this service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

It was precisely because of these VCAA obligations that the Board remanded this claim in September 2011 for further development that included obtaining all outstanding VA treatment records and then having the Veteran undergo another VA compensation examination reassessing the severity of this service-connected disability, especially seeing as though he had not had an examination since 2001, so for some 10 years.  Unfortunately, however, he failed to show for his scheduled September 2011 VA examination, and he did not call either the VA Medical Center where the examination was to be performed or the RO to cancel his examination or to give a good-cause explanatory for his absence or inability to attend the exam.  The Board also sees that he previously had failed to attend other VA examinations that were scheduled to occur in March 2007 and March 2008, also without providing good cause for not attending.

The provisions of 38 C.F.R. § 3.655(b) address the Board's duty when a claimant has failed to report to a VA examination without good cause: 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 

See 38 C.F.R. § 3.655(b) (emphasis added).


Thus, § 3.655(b) creates a distinction between original compensation claims, which are rated on the evidence of record, and other classes of claims, which instead are summarily denied.  The Board finds that this certainly is not an original compensation claim, indeed, not even an initial-rating claim.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial-rating claim, when the Veteran fails to report for an examination, the claim shall be rated on the evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).  Rather, this appeal arose out of a January 2007 claim for an increase in an already established rating for this disability.  Service connection had been established for this disability effectively since September 5, 1999.  The initial rating was 30 percent and the Veteran since had received the higher 70 percent rating as of October 1, 2004, but wanted an even greater rating.  As such, this claim falls within the parameters of a claim for increase, not regarding an initial rating. 

The Board would be overly harsh to deny a claim based on 38 C.F.R. § 3.655 where the record reflects that the Veteran had not been provided notice of this VA regulation.  See Marsh v. West, 11 Vet. App. 468 (1998).  Here, however, the Veteran has been provided such notice in the Board's September 2011 remand. 

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  Here, though, the record contains no justifiable indication of the reasons for the Veteran's failure to appear for any of his VA examinations.  Consequently, as no such good cause has been shown, his claim for an increased rating for his depressive disorder with symptoms of anxiety must be denied as a matter of express VA regulation.  See 38 C.F.R. § 3.655(b).  Denial is nondiscretionary, as evidenced by use of the word "shall" in this VA regulation. 


As the Court has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the efforts to date, it would be unreasonable to place a burden on VA to turn up heaven and earth in an attempt to secure further response from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

The claim is accordingly being denied pursuant to 38 C.F.R. § 3.655(b).  An increased rating cannot be established without a current VA examination.  The Veteran has failed to provide any reasons for his failure to report for the scheduled VA examination.


ORDER

The claim of entitlement to a disability rating higher than 70 percent for the depressive disorder with symptoms of anxiety is summarily denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


